IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00186-CV

YOUSRY (YOST) ZAKHARY
AND CITY OF WOODWAY, TEXAS,
                                                           Appellants
v.

SANDRA BICKEL,
                                                           Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-1148-4


                           MEMORANDUM OPINION


       Appellants, City of Woodway and Yousry (Yost) Zakhary, and Appellee, Sandra

Bickel, filed an agreed motion in which they ask this Court to enter an order dismissing

the appeal without deciding the merits of the appeal and remand the case to the trial

court for an entry of an order of dismissal with prejudice according to the agreement of

the parties. The parties have agreed to settle the case.
       Because we have no authority to dismiss the appeal and remand the case, we grant

the motion in part. See TEX. R. APP. P. 42.1(a)(2). The trial court’s orders denying

Appellants’ pleas to the jurisdiction and motions to dismiss are set aside without regard

to the merits, and the case is remanded to the trial court to consider the settlement

agreement. See TEX. R. APP. P. 42.1(a)(2) (B).




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins,
Set aside and remanded; motion granted in part
Opinion delivered and filed August 15, 2018
[CV06]




Zakhary and City of Woodway v. Bickel                                              Page 2